Citation Nr: 1101458	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  05-25 045	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the VA RO in Waco, 
Texas.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2009.

In August 2009, these issues were remanded by the Board for 
further development.  The Board notes that the issues of 
entitlement to service connection for headaches, left arm 
spasticity, and left leg spasticity were also on appeal before 
the Board.  However, in the August 2009 determination, the Board 
granted these claims.  This decision was a complete grant of 
benefits with respect to the issues of entitlement to service 
connection for headaches, left arm spasticity, and left leg 
spasticity.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Therefore, these issues are no longer on appeal before 
the Board.


FINDING OF FACT

On September 14, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


